DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-6 are pending in the current application and are examined below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Improving the Distribution of Magnetic Properties in Rare Earth-Cobalt Magnets by the use of Selective Thermal Stabilization. IEEE Transactions on Magnetics, Vol. MAG-19, No. 5, September 1983 of Trout with evidentiary reference to Measurement and Control Basics (5th Edition) - 11.7.1 DC Motors. (pp. 331-332) ISA. (2015) of Hughes.
As to claim 1, the preamble states that the kit is “for calibrating a pump having a stator and an impeller having a permanent magnetization and a first voltage”. This is a statement of see MPEP 2114. In this case, the recitation of intended use does not result in a structural difference in the kit and the heater and controller merely need to be capable of heat treating a magnetic impeller.
Trout relates to a method of improving the distribution of magnetic properties in rare earth-cobalt magnets by the use of thermal stabilization (Trout, title). Trout discloses after magnetizing, each magnet had its open circuit magnetization measured using a Helmholtz coil detection system (Trout, pg. 2047, left column, last paragraph; meeting the limitation of a controller). Trout discloses that a stabilizing temperature was chosen so that the higher the measured remanence, the higher the stabilizing temperature (Trout, pg. 2047, right column, first paragraph). 
Trout discloses that magnets were stabilized for two hours at temperature (Trout, pg. 2047, right column, second paragraph) and that a minimum temperature of 100°C was chosen (Trout, pg. 2047, right column, first paragraph). By disclosing stabilizing the magnets at a minimum temperature of 100°C, Trout is disclosing a heater to achieve this temperature well above ambient, thereby meeting the claim limitation of a heater.
Trout discloses that a second Helmholtz coil measurement was made to check the results of the selective stabilization (Trout, pg. 2047, right column, second paragraph). 
While the claim states that the heater is “sized and configured to heat treat the impeller”, this is functional language describing what the device does and not its structure. The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to see MPEP 2114 (II).
As the heater described in Trout is capable of heat treating an impeller, it meets the claim limitation. 

Further, the claim states that a controller is “configured to measure back electromotive force related to a magnetic interaction between the impeller having permanent magnetization and the blood pump including the stator.” This is functional language describing what the device does and not its structure. The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 (II). As Trout teaches a controller that open circuit magnetization measured using a Helmholtz coil detection system (Trout, pg. 2047, left column, last paragraph; meeting the limitation of a controller), this meets the limitation as this controller is capable of measuring a magnetic property such as back electromotive force. 

While Trout does not explicitly refer to a back electromotive force, Trout is concerned with measuring the strength of the magnet, specifically each magnet had its open circuit magnetization measured using a Helmholtz coil detection system (Trout, pg. 2047, left column, 6th paragraph; see also Trout Figs 1a and 1b).
Hughes relates to control elements with respect to a DC motor (Hughes, pg. 328, last paragraph). Hughes teaches that when the armatures is rotating, a voltage that is proportional to the speed is generated in the winding as represented by the formula shown below (Hughes, pg. 331, next to last paragraph).

    PNG
    media_image1.png
    217
    588
    media_image1.png
    Greyscale

Hughes teaches that this voltage is called a back electromotive force (Hughes, pg. 331, last paragraph).
As can be noted from the formula to calculate back electromotive force, if the speed of the motor, and thereby the impeller speed, is constant any change in the back electromotive force will be directly proportional to the change in the magnetic flux of the impeller as the other variables are constant (this method is envisioned in the applicant’s method of calibrating the pump; see specification paragraph [0013] which discloses pumping a test fluid of known viscosity at a fixed test flow rate of fluid and a fixed test impeller speed with the blood pump).
Therefore, although the process taught by Trout relates to the strength of the magnets (i.e. magnetic remanence), since Hughes shows that a change in the magnetic flux of the motor (i.e. impeller) will create an equivalent change in the back electromotive force, the process and kit for selective thermal stabilization taught by Trout will apply to the claimed kit as measuring the magnetic remanence would be equivalent to measuring the back electromotive force. 

Note that while the claim is directed to a kit for heating an impeller having permanent magnetization, at its heart, the impeller is simply a magnet. There does not appear to be any patentable distinction imparted by the shape of the magnet. The apparatus in Trout would be capable of carrying out the heat treatment no matter the shape of the magnet being heat treated.

As to claim 2, Trout discloses that magnets were stabilized for two hours at temperature (Trout, pg. 2047, right column, second paragraph) and that a minimum temperature of 100°C was chosen (Trout, pg. 2047, right column, first paragraph). By disclosing stabilizing the magnets at a minimum temperature of 100°C, Trout is disclosing a heater to achieve this temperature well above ambient, thereby meeting the claim limitation of a heater. Trout discloses that a stabilizing temperature was chosen so that the higher the measured remanence, the higher the stabilizing temperature (Trout, pg. 2047, right column, first paragraph).
The claim also recites that the heater “configured to heat treat the impeller based on a comparison of the back electromotive force measured by the controller and a target back electromotive force value”. This is functional language describing what the device does and not its structure. The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 (II). As Trout teaches a heater where heat treatment parameters are controlled based upon the measured remanence, Trout discloses a heater that is capable of heat treating the impeller based on a comparison of the back electromotive force measured by the controller and a target back electromotive force value, thus meeting the claim limitation.


As to claim 3, claim 1 from which it depends is directed to a kit comprising a heater and a controller. Meanwhile, claim 3 further defines the impeller which is item upon which the kit will be used to heat treat. The material that the impeller is made of has no bearing on the structure 
Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

As to claim 4, Trout discloses that magnets were stabilized for two hours at temperature (Trout, pg. 2047, right column, second paragraph) and that a minimum temperature of 100°C was chosen (Trout, pg. 2047, right column, first paragraph). By disclosing stabilizing the magnets at a minimum temperature of 100°C, Trout is disclosing a heater to achieve this temperature well above ambient, thereby meeting the claim limitation of a heater.
The claim also recites that the heater “is configured to heat treat the impeller between 60 to 95 degrees Celsius until the back electromotive force reaches a second voltage lower than the first voltage”. This is functional language describing what the device does and not its structure. The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 (II). As Trout teaches a heater that treats magnets at 100 degrees Celsius, Trout discloses a heater that is capable of heating an impeller between 60 to 95 degrees Celsius until the back electromotive force reaches a second voltage lower than the first voltage, thus meeting the claim limitation.



The claim also recites that the controller “is configured to determine if the second voltage of the back electromotive force related to magnetic interaction after the first heating cycle is greater than a predetermined target voltage of the back electromotive force”. This is functional language describing what the device does and not its structure. The manner of operating the device does not differentiate an apparatus claim from the prior art.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim, see MPEP 2114 (II). As Trout teaches a controller that measures magnetic properties that are equivalent to back electromotive force (see claim 1 rejection above), Trout discloses a controller that is capable of determining if the second voltage of the back electromotive force related to magnetic interaction after the first heating cycle is greater than a predetermined target voltage of the back electromotive force, thus meeting the claim limitation.

As to claim 6, Trout discloses that magnets were stabilized for two hours at temperature (Trout, pg. 2047, right column, second paragraph) and that a minimum temperature of 100°C was chosen (Trout, pg. 2047, right column, first paragraph). By disclosing stabilizing the magnets at a minimum temperature of 100°C, Trout is disclosing a heater to achieve this temperature well above ambient, thereby meeting the claim limitation of a heater.

Claim analysis is highly fact-dependent. A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935), see MPEP 2115.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        


/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733